Per Curiam.
On the authority of Ford v. State, 44 Fla. 421, 33 South. Rep. 301; Davis v. State, 46 Fla. 137, 35 South. Rep. 76; as to the plea in abatement; and of Gee v. State, 61 Fla. 22, 54 South. Rep. 458; Goff v. State, 60 Fla. 13, 53 South. Rep. 327; Owens v. State, 65 Fla. 483, 62 South. Rep. 651; Pittman v. State, 82 Fla. 24, 89 South. Rep. 336; Dixon v. State, 79 Fla. 586, 84 South. Rep. 541; Johnson v. State, 80 Fla. 61, 85 South. Rep. 155; Reeves v. State, 68 Fla. 96, 66 South. Rep. 432, and other similar decisions as to harmless error of procedure, the judgment of conviction herein should be affirmed.
The judgment should not be reversed or a new trial granted in any ease, civil or criminal, for errors in rulings upon the admission or rejection of evidence, or for errors in giving or refusing charges, or for errors in any other matter of procedure or practice, unless it shall appear to the court from a consideration of the entire cause that such errors injuriously affect the substantial rights of the complaining party. Nor should a judgment be reversed or a new trial granted on the ground that the verdict is not sustained by the evidence, unless it appears that there was no substantial evidence to support the finding, or that *468the jury were not governed by the evidence in making their finding.
Affirmed.
Browne, C. J., and Taylor, Whitfield Ellis and West, J. J., concur.